ICJ_064_USDiplomaticStaffTehran_USA_IRN_1979-12-24_ORD_01_NA_00_FR.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING UNITED STATES
DIPLOMATIC AND CONSULAR STAFF
IN TEHRAN

(UNITED STATES OF AMERICA v. IRAN)

ORDER OF 24 DECEMBER 1979

1979

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE RELATIVE AU PERSONNEL
DIPLOMATIQUE ET CONSULAIRE
DES ETATS-UNIS A TEHERAN

(ÉTATS-UNIS D’AMERIQUE c. IRAN)

ORDONNANCE DU 24 DECEMBRE 1979
Official citation:

United States Diplomatic and Consular Staff in Tehran,
Order of 24 December 1979, I.C.J. Reports 1979, p. 23.

Mode officiel de citation:

Personnel diplomatique et consulaire des Etats-Unis à Téhéran,
ordonnance du 24 décembre 1979, C.J. Recueil 1979, p. 23.

 

Sales number 4 4 8
No de vente :

 

 

 
23

COUR INTERNATIONALE DE JUSTICE
ANNÉE 1979

24 décembre 1979

AFFAIRE RELATIVE AU PERSONNEL
DIPLOMATIQUE ET CONSULAIRE
DES ÉTATS-UNIS A TEHERAN

(ÉTATS-UNIS D’AMERIQUE c. IRAN)

ORDONNANCE

Le Président de la Cour internationale de Justice,

Vu l'article 48 du Statut de la Cour et les articles 31, 44 et 45 du
Règlement de la Cour,

Vu la requête enregistrée au Greffe le 29 novembre 1979, par laquelle les
Etats-Unis d'Amérique ont introduit une instance contre la République
islamique d’Iran au sujet d’un différend concernant la situation à l’am-
bassade des Etats-Unis à Téhéran ainsi que la prise en otages et la déten-

tion de membres du personnel diplomatique et consulaire des Etats-Unis
en Iran ;

Considérant que, le jour où la requête introductive d’instance est par-
venue au Greffe, le Gouvernement de l'Iran a été avisé par télégramme de
son dépôt et des conclusions qui y figuraient et que, conformément à
Particle 40, paragraphe 2, du Statut, copie de cette requête lui a été com-
muniquée le même jour ;

Vu la lettre du 9 décembre 1979, transmise par télégramme, par laquelle
le ministre des affaires étrangères d’Iran a fait connaître la position du
Gouvernement de l’Iran par rapport à l’instance et où il est notamment
affirmé que, pour divers motifs, la Cour ne peut et ne doit se saisir de
l'affaire ;

Considérant que le Gouvernement de l’Iran n’a pas désigné d’agent et ne
s’est pas fait représenter à l'audience du 10 décembre 1979 consacrée à la
demande en indication de mesures conservatoires des Etats-Unis d’Amé-

1979
24 décembre
Rôle général
n° 64
PERSONNEL DIPLOMATIQUE ET CONSULAIRE (ORD. 24 XII 79) 24

rique du 29 novembre 1979, audience dont il avait été avisé par télé-
grammes des 29 novembre et 3 décembre 1979 ;

Vu l'ordonnance du 15 décembre 1979 par laquelle la Cour a indiqué des
mesures conservatoires en l’affaire conformément à l’article 41 du Statut,
cette indication ne préjugeant en rien la compétence de la Cour pour
connaître du fond ou de toute question se rapportant au fond de l’af-
faire ; ‘

Après s’être renseigné auprès du demandeur et avoir donné au défen-
deur la possibilité d'indiquer ses vues ;

Tenant compte des circonstances de l'affaire,

Fixe comme suit la date d’expiration des délais pour la procédure
écrite :

Pour le dépôt du mémoire des Etats-Unis d'Amérique, le 15 janvier
1980 ;

Pour le dépôt du contre-mémoire de la République islamique d’Iran, le
18 février 1980, étant entendu que, si la République islamique désigne un
agent pour comparaître devant la Cour et présenter des observations
sur l’affaire, il lui sera loisible de demander que cette date soit reconsi-
dérée ;

Réserve la suite de la procédure.

Fait en anglais et en français, le texte anglais faisant foi, au palais de la
Paix, à La Haye, le vingt-quatre décembre milneuf centsoixante-dix-neuf,
en trois exemplaires, dont l’un restera déposé aux archives de la Cour et
dont les autres seront transmis respectivement au Gouvernement des
Etats-Unis d'Amérique et au Gouvernement de la République islamique
d'Iran.

Le Président,
(Signé) Humphrey WALDOCK.

Le Greffier,
(Signé) S. AQUARONE.
